Citation Nr: 9912476	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  93-21 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran had active duty from February 1965 to February 
1968, to include service in the Republic of Vietnam.

This appeal arose from a February 1993 rating decision by the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which continued to deny service 
connection for PTSD.  This denial was confirmed and continued 
by rating actions issued in April and May 1993.  A hearing 
was held in September 1993 before a member of the Board who 
was designated by the Chairman to conduct that hearing.  In 
August 1995, this case was remanded for additional 
development.  Following this development, the RO found in May 
1997 that the veteran had not submitted sufficient new and 
material evidence to reopen his claim for service connection 
for PTSD. 

In May 1989 the RO for denied service connection for post-
traumatic stress disorder (PTSD).  The veteran did not appeal 
that decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO denied service connection for PTSD on the merits 
in May 1989.  The veteran was notified in writing of that 
decision in May 1989.  The veteran did not perfect an appeal 
of the adverse decision.

3.  The additional evidence received since the May 1989 
rating decision includes information which was not of record 
at that time and which is relevant and probative to the issue 
of entitlement to service connection PTSD, and by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4. The veteran was involved in combat while stationed in the 
Republic of Vietnam.

5.  The currently diagnosed PTSD is of service origin


CONCLUSIONS OF LAW

1.  The evidence received since the May 1989 rating decision, 
which denied service connection for PTSD, is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

2.  PTSD was incurred in active duty.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 1989, the RO denied service connection for PTSD.  It 
was reasoned, essentially, that PTSD was not shown and that 
therefore, service connection for such disorder was not 
warranted.  The veteran did not appeal that determination and 
it became final.  38 U.S.C.A. § 7105 (West 1991).  However, 
if new and material evidence is received with respect to a 
claim, which has been disallowed, the claim will be reopened 
and the former disposition reviewed.  38 U.S.C.A. § 5108 
(West 1991).  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  38 C.F.R. § 3.156(a).  Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence of record at the time of the previous determination 
consisted of service medical records, and private and VA 
medical records covering a period from September 1968 to 
March 1989.  These records do not show the presence of PTSD. 
In July 1992, the veteran filed a petition to reopen the 
claim for entitlement to service connection for PTSD.  The 
evidence received since the May 1989 rating decision which 
denied that claim includes diagnoses from VA psychiatrists of 
PTSD based on the veteran's claimed inservice stressors.

Thus, evidence received after the March 1989 rating decision 
includes information which was not of record at that time and 
which is relevant and probative to the issue of entitlement 
to service connection PTSD.  Furthermore, the diagnoses of 
the VA psychiatrists in May 1997 and April 1998 are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Accordingly, it is the 
Board's judgment that the evidence received since the May 
1989 decision is new and material and the veteran's claim has 
been reopened. 

With regard to the veteran's claim for entitlement to service 
connection for PTSD, the veteran must initially meet his 
obligation of submitting evidence of a well-grounded claim.  
See 38 U.S.C.A. § 5107(a) (West 1996); Caluza v. Brown, 
7 Vet. App. 498 (1995).  To establish a well-grounded PTSD 
claim, the veteran must submit medical evidence of a current 
disability, lay evidence of an in service stressor, and 
medical evidence of a nexus between service and the current 
PTSD disability.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Caluza, supra.  For purposes of determining whether a 
claim is well grounded, the evidence submitted is generally 
presumed to be credible.  See Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995).  The veteran has asserted combat 
related stressors due to service in Vietnam, and several 
medical professionals have diagnosed him with PTSD as a 
result of these alleged stressors, presuming this evidence to 
be credible as required for well-groundedness purposes, the 
Board finds that the veteran has submitted a well-grounded 
claim of entitlement to service connection for PTSD.   Thus, 
the current decision will be based on a de novo review of the 
record.  

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 1131 (West 1991).  In accordance with 38 C.F.R. § 
3.304(f) (1998), service connection for PTSD requires: 
medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed in-
service stressors actually occurred; and, medical evidence of 
a link between current symptoms and the claimed in-service 
stressor. 

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With regard to the second element, the validity of the 
averred stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran is found to have served 
in a combat situation, stressors related to that combat 
experience may be verified solely by the veteran's 
satisfactory lay testimony.  However, non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred.  See Cohen v. Brown, supra; 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998).  To determine if a veteran has been in combat 
situations, service department records and combat citations 
will be accepted as proof of combat service.  38 C.F.R. 
§ 3.304(f) (1998).

According to his military personnel records, the veteran 
served in the Republic of Vietnam from July 1966 to July 
1967.  During his tour, he was assigned to Troop C, 1st 
Squadron, 4th Calvary.  His military occupational specialty 
(MOS) was light weapons infantry and his commendations 
include the National Defense Medal, the Vietnam Service Medal 
(VSM) with 2 Bronze Service Stars, and the Vietnam Campaign 
Medal (VCM) with Device 1960.

The veteran has advanced several alleged inservice incidents 
which he avers are combat related stressors.  In statements 
received in April and May 1993, he indicated that he was 
involved in several campaigns against the enemy, including El 
Paso 11 which took place from August 23 to September 6, 1966.  
He reported that he saw several Vietnam veterans being hit by 
mortar rounds and that he helped put them into the ambulance; 
that he was saw a friend hit by a mine in a PC carrier and 
that the lever rammed up his throat; that a sergeant loss his 
left arm coming back from the Bob Hope show on Highway 13 to 
Lai Khe; that a sergeant pulled some wires from a VC Hut and 
was killed and wounded two other people were wounded; and 
that a friend of his knocked him to the ground when a piece 
of shrapnel flew by him and that his friend died of a heart 
attack at age 21 in Houston, Texas.  In another statement 
received in May 1993, the veteran reported that mortar rounds 
hit at Lai Khe on top of 9 GI's killing 1 or 2 and injuring 7 
very seriously; that he observed a GI, who was setting up 
Clay Moore mines, being killed when he stepped on a mine; 
that he saw one of the soldiers in his Platoon have the lever 
from his PC carrier go up his throat after the soldier hit a 
mine and that two other soldiers were injured; that he saw 
several of his fellow GI's wounded and killed in a battle on 
August 25, 1966; that he was ambushed with his sergeant and 
another soldier on Highway 13 during Christmas; that his 
sergeant lost his arm; that he saw 2 soldiers shot in the 
head; and that a bullet hit his helmet.  He listed the names 
of several individuals who were killed in action, to include 
2 Lt. A. K., who died on August [redacted], 1966.

The veteran's service medical records show that the veteran 
was diagnosed with a chronic severe inadequate personality 
disorder in 1965.  The veteran was treated intermittently 
beginning in 1991 at VA and private facilities for psychiatric 
problems, diagnosed as PTSD.  Received in January 1993 were 
several letter from the veteran to his parents, dated from 
August 1966 to March 167.  In these documents he referenced 
coming under enemy fire on several occasions.  

In response to a request by the RO, the United States Army 
and Joint Services Environmental Support Group (ESG) in 
February 1997 furnished copies of the unit history of the 1st 
Sqdn., 4th Cav. For 1966.  ESG reported that the history 
verified the battle of August [redacted], 1966 and documents other 
combat operations during 1966.  It was reported that Troop C 
sustained 5 killed in action and 25 wounded in action on 
August 25, 1966.  Also furnished were extracts of an 
operational Report-Lesson Learned submitted by the First 
Infantry division, the higher headquarters of the 1st Sqdn 4th 
Cav for August 1 to October 31, 1966 which document combat 
operations.  Also received were After Action Reports for 
several operations, including Operation El Paso for the 
period from June 2 to September 3, 1966.  ESG confirmed that 
Second Lieutenant A. G. K. was killed in action on August 25, 
1996. Also received were casualty reports for Troop C, 1st 
Sqdn, 4th Cav.  These records show that numerous casualties 
were suffered on August 25, 1966.  On November 28, 1966, 4 
servicemen were wounded in action.  On January 9, 1967, 4 
servicemen were wounded in action.  ESG was unable to verify 
several stressors reported by the veteran, including his 
status as a prisoner of war, or confirm the deaths of several 
individuals listed.

The veteran was administered a VA psychiatric examination in 
March 1997.  At that time, the veteran related that he served 
in combat in Vietnam and was a machine gunner.  He indicated 
that he wasn't wounded but was a prisoner of war for two 
hours.  He reported that he was treated for emotional 
problems by a private psychiatrist in 1981.  He reported that 
he was hospitalized at St. Dominic's psychiatric ward in 
November 1988 and that he began treatment at the VA Mental 
Hygiene Clinic in July 1992.  He stated that he was admitted 
to the Tuscaloosa VA Hospital psychiatric ward in late 1992 
and treated for five weeks.  He admitted to a remote history 
of "playing Russian roulette once when I got back from 
Vietnam" otherwise he had no history of suicide attempts.  
He denied recent thoughts of homicide or suicide.  He denied 
a history of drug abuse.  

On examination, the veteran was well developed, well-
nourished, appropriately dressed, adequately groomed 
individual who exhibited no unusual motor activity.  He 
exhibited no flight of ideas or looseness of associations or 
speech impairment.  His mood was depresses and anxious as was 
affect.  He denied hallucinations, expressed no identifiable 
delusions, denied intention to harm self or others.  He was 
precisely oriented to person, place, situation and time.  
Remote, recent and immediate recall were adequate.  Estimated 
to be of average intelligence.  Judgment to avoid common 
danger was adequate.  Abstracting ability was adequate and 
insight was fair.  The examiner noted that the veteran's 
claim's file was examined, but no copy of the psychological 
testing could be found in the claims folder nor could the 
Board remand instructions be found.  The examiner expressed 
that, although the veteran exhibited some features of PTSD, 
he did not satisfy the criteria for PTSD based on the 
information available.  The diagnoses included dysthymic 
disorder and anxiety disorder.

A VA psychological report dated in April 1997 indicated that 
the tests administered to the veteran provided partial 
support for a diagnosis of PTSD.

In the report of a VA psychiatric examination addendum dated 
in May 1997, the examiner concluded that the psychological 
testing performed by a VA psychologist provided partial 
support for a diagnosis of PTSD.  The examiner also concluded 
that benefit of the doubt should be given to the veteran and 
that the diagnosis was changed from anxiety disorder not 
otherwise specified to PTSD as well as dysthymic disorder.

At a VA psychiatric examination conducted in April 1998, the 
veteran reported that he was not wounded, but that he was a 
prisoner of war for approximately 2 hours.  He also reported 
that "Our own Air Force was dropping bombs on us" on 
August 25, 1967.  He stated that his company was hit by a 
mortar round on their way from a Bob Hope show during 
Christmas of 1966; and that his sergeant lost his arm.  

On mental status examination, the veteran was well developed, 
well nourished, appropriately dressed, adequately groomed 
individual who exhibited no unusual motor activity.  Speech 
was mildly pressured.  There were no flight of ideas or 
looseness of associations.  His mood was anxious as was 
affect.  He denied hallucinations, expressed no identifiable 
delusions, denied homicidal or suicidal thoughts, was 
precisely oriented to person, place, situation and time.  
Remote, recent and immediate recall were good.  It was 
estimated that the veteran was of average intelligence.  
Judgment to avoid common danger was adequate.  Abstracting 
ability was adequate.  Insight was fair.  The examiner 
concluded that the veteran satisfied the minimal criteria for 
a diagnosis of PTSD.  The diagnosis was mild PTSD.

The veteran testified before a member of the Board in 
Jackson, Mississippi, in September 1993.  He also testified 
at a videoconference hearing at the RO before another member 
of the Board in Washington, D.C., in November 1998.  
Transcripts of the veteran's hearing testimony are of record.

As stated previously, stressors which can be established as 
having occurred during combat can be verified solely by the 
credible lay testimony of the veteran, but all non-combat 
stressors require additional corroboration.  See Cohen v. 
Brown, supra; 38 U.S.C.A. § 1154(b) (West 1991), 38 C.F.R. 
§ 3.304(d), (f) (1997).  In the present case, most of the 
veteran's stressors are combat related, such as witnessing 
the death of enemy soldiers in combat and seeing several of 
his fellow GI's wounded and killed in a battle on August 25, 
1966.

The record confirms that the veteran served from July 1966 to 
July 1967 in the Republic of Vietnam.  During his tour, he 
was assigned to Troop C, 1st Squadron, 4th Calvary.  ESG 
verified that the veteran's unit was engaged in several 
combat operations during which significant casualties were 
sustained, to include causalities, which were sustained on 
August 25, 1966.  While ESG did not verify several of the 
veteran combat stressors and portions of the veteran's 
history are inconsistent.  However, we are dealing with 
events, which occurred 30 years ago. The Board is satisfied 
that the records from ESG and other supporting documents, 
including the veteran's testimony, demonstrate that the 
veteran was engaged in combat with the enemy during his tour 
of duty in Vietnam.  The Board notes that the veteran was not 
a member of the 197th Infantry Brigade, 1st Battalion, 29th 
Infantry, which was stationed at Fort Benning, until August 
1967, after he rotated out of Vietnam. 
Having so determined, the veteran's lay statements regarding 
stressors related to the confirmed combat can be accepted as 
conclusive of their occurrence without further development, 
provided that these statements are satisfactory and 
consistent with the circumstances, conditions or hardships of 
his service.  See 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

Having verified the veteran's asserted stressors, the inquiry 
must turn to whether or not a medical connection has been 
made between his verified stressors and his current diagnosis 
of PTSD.  As noted earlier, the May 1997 VA examination 
addendum and the April 1998 VA examination reports relates 
the veteran's PTSD with his experiences in Vietnam.  
Accordingly, the veteran has presented a clear diagnosis of 
PTSD, a verified stressor during service, and a medically 
acknowledged connection between his verified stressor and his 
PTSD.  Accordingly, service connection for PTSD is warranted.  

The Board also notes that the RO did not reopen the veteran's 
claim for entitlement to PTSD.  In light of the Board's 
decision to grant the requested benefit in this case, the 
Board finds that the veteran has not been prejudiced.  
Bernard v. Brown, 4 Vet.App. 384 (1993).



ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened.  Entitlement to 
service connection for PTSD is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

